Citation Nr: 1454153	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  12-19 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a respiratory disability, to include chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to June 1978.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in September 2011; a statement of the case was issued in May 2012; and a substantive appeal was received in July 2012.   

The Veteran presented testimony at a Board hearing in October 2013.  A transcript of the hearing is associated with the claims folder. 

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  In light of the Court's decision in Clemons, and in light of the fact that the Veteran has also been diagnosed with asthma, the Board has expanded the issue to include any respiratory disability. The issue is as stated on the title page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran alleges that he has COPD that his due to exposure to asbestos and/or welding gases during service.  

The Board notes that there is no specific statutory guidance on asbestos-related claims.  Nor has the Secretary promulgated any regulations in regard to such claims.  VA has issued a circular on asbestos-related diseases, however.  DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988), provides guidelines for considering compensation claims based on exposure to asbestos.  The information and instructions from the DVB Circular were included in the VA Adjudication Procedure Manual, M21-1 (M21-1), Part VI, § 7.21.  In December 2005, M21-1, Part VI was rescinded and replaced with a new manual, M21-1MR, which contains the same asbestos- related information as M21-1, Part VI.  The Court has held that VA must analyze an appellant's claim of service connection for asbestosis or asbestos-related disabilities using the administrative protocols found in the DVB Circular guidelines.  See Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993). 

VA's Manual 21-1MR, Part IV, subpart ii, Chapter 2, Section C, essentially acknowledges that inhalation of asbestos fibers can result in fibrosis and tumors, and produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, and cancer of the lung, gastrointestinal tract, larynx, pharynx and urogenital system (except the prostate), with the most common resulting disease being interstitial pulmonary fibrosis (asbestosis).  Also noted is the increased risk of bronchial cancer in individuals who smoke cigarettes and have had prior asbestos exposure. 

With respect to claims involving asbestos exposure, VA must determine whether or not military records demonstrate evidence of asbestos exposure during service, develop whether or not there was pre-service and/or post-service occupational or other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease.  M21-1MR, Part IV, Subpart ii, Chapter 1, Section H, Topic 29; DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988).

The RO requested all records of exposure to asbestos.  The service personnel records reflect that the Veteran's activities included service in the Naval Mobile Construction Battalion Four and the Naval Air Station in New Orleans.  The RO, in its August 2011 rating decision, noted the Veteran's "probable exposure to asbestos in the service."  

The Veteran underwent VA examinations in June 2011 and May 2012.  Both examiners opined that the Veteran's respiratory disability is not related to service.  The Board finds both examination reports to be inadequate.  

The June 2011 VA examiner diagnosed mild COPD but found that the diagnosis is not due to asbestos exposure.  The opinion was not accompanied by any rationale.  

The May 2012 VA examiner noted that the Veteran was a long term smoker, but also referred to a 1975 diagnosis of asthmatic arthritis as an isolated event.  He stated that there was no documentation of evidence to review from 1975 to 2007.  The Board notes that that in addition to a diagnosis of asthmatic arthritis in October 1975, there was a diagnosis of an upper respiratory infection in December 1976.  The Veteran also reported congested lungs and coughing up phlegm in March 1978.  He was diagnosed with sinus headaches.  Consequently, it does not appear that the Veteran's respiratory problems were limited to a single, isolated event.  

Additionally, although there is no post service documentation of a respiratory disability until 2007, an August 2009 report from Dr. A.R. reflects that the Veteran reported having asthma since 1987, and a May 2012 correspondence from Dr. M.J.S. reflects that he has been following the Veteran since 1991.  Dr. M.J.S. has since submitted a September 2013 correspondence that included a positive nexus opinion.  

Finally, at the Veteran's October 2013 Board hearing, he testified that he has had ongoing lung problems since service (Hearing Transcript, p. 4), but that he treated them with over-the-counter medications from Walgreens.  The May 2012 VA examiner could not have taken this testimony into consideration as it was made after the examination.  Nonetheless, the Veteran's lay testimony must be considered.  

The Board finds that an addendum to the May 2012 VA examination report is necessary to address the Veteran's lay testimony, Dr. M.J.S.'s positive nexus opinion, and any additional medical records that may be obtained.

Regarding additional medical records, Dr. M.J.S. submitted a May 2012 correspondence in which he stated that he has been following the Veteran since 1991.  However, he has not submitted medical records of such treatment.  The Board finds that the Veteran should be given the opportunity to complete an Authorization and Release Form so that the RO can obtain any and all relevant treatment records from Dr. M.J.S.  The Board notes that the RO gave the Veteran an opportunity to complete such a form in October 2011 and that the Veteran failed to respond. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the Veteran another Authorization and Consent to Release Information (VA Form 21-4142) so that the Veteran can give authorization for the RO to obtain any and all relevant records from Dr. M.J.S.    

2.  After any additional records are received, the RO should obtain an addendum opinion from the May 2012 VA examiner.  The examiner should be asked to address the multiple respiratory problems noted during service (October 1975, December 1976, and March 1978), the Veteran's lay testimony of lung problems since service, any and all additional treatment records, and the nexus opinion of Dr. M.J.S.

If the May 2012 VA examiner is unavailable, the RO should obtain an addendum from a similarly qualified medical professional.

3.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claim remains denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



